OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                               ^7u
           OFFICIAL BUSINESS
           STATE ©F TEXAS    g&.             F.
                                       C-i   IV
           PENALTY FOR           '•
                                                          >0 2 1M
                  USE
12/1/2014 " """"'^we                  gg M ^ ; 00042/9596                     DEC04 2014
                                      6.U.

LANDRY, CLIFTON JERRY TrCt^No, S^^tcOUNT zT^ffl&W-TB
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and presented to the CougL~ « ~~~1™
                                                                          Abel Acosta, Clerk

                                                         RY
                                                   .JAIL -SPN# 00133777